Statement of Additional Information Supplement March 22, 2017 Putnam VT Capital Opportunities Fund Statement of Additional Information dated April 30, 2016 Effective March 31, 2017, the sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented to reflect that the fund’s portfolio managers are now Kathryn Lakin, Samuel Cox, Joshua Fillman, Elizabeth McGuire, and William Rives. These sub-sections are also supplemented with regards solely to Messrs. Cox, Fillman and Rives and Mses. Lakin and McGuire as follows: Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio managers managed as of February 28, 2017. The other accounts may include accounts for which the individuals were not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Kathryn Lakin 3 $343,300,000 0 $0 1 $100,000 Samuel Cox 5 $1,913,500,000 0 $0 1 $100,000 Joshua Fillman 0 $0 0 $0 1 $900,000 Elizabeth McGuire 0 $0 0 $0 1 $100,000 William Rives 0 $0 0 $0 1 $100,000 Ownership of securities As of February 28, 2017, none of the portfolio managers identified in the prospectus, or their immediate family members, beneficially owned equity securities in the fund. The fund is offered only to separate accounts of insurance companies. Individual investors may not invest in the fund directly, but only through purchasing variable annuity contracts or variable life insurance policies that include the fund as an investment option. 3/17
